Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
           Applicant’s submission filed on November 10, 2022 has been entered.  


Claim Objection
           Claim 11 is objected to since the limitation cited therein has already been incorporated into claim 1 as amended. 

Claim Rejection - 35 U.S.C. 103
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1, 2, 4-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Nishimura et al. (U.S. Patent No. 4,906,506, hereinafter “Nishimura”) and Evrikoz (U.S. Patent No. 6,810,647). 
           Regarding claims 1, 11 and 12, Nakano discloses a grass trimmer (1) comprising:
           a grass trimming head (155,156);
           a motor (see paragraph [0035], line 1) configured to drive the grass trimming head (155,156) to rotate;
           a handle (41) comprising a handle housing (43) for being gripped by a user; 
           a connecting pipe (40,80) connected to the grass trimming head (155,156) and the handle (41); and
wherein the connecting pipe (40,80) has a hollow tubular structure substantially as claimed except Nakano’s connecting pipe (40,80) is formed of two parts, wherein a first part (40) is made of aluminum alloy or reinforced plastics (see paragraph [0038], lines 7-11), and a second part (80) is made of aluminum alloy (see paragraph [0033], lines 4-5).  However, it would have been obvious to one skilled in the art to have made  Nakano’s two parts (40,80) of the connecting pipe of the same reinforced plastics to simplify manufacture process.  It is further noted that Nakano does not explicitly mention the type of reinforced plastics (see paragraph [0038], lines 11).  
Nishimura shows fiber composite material (101) for fiber reinforced plastics (see the title), wherein the fiber composition material (101) comprises carbon fibers (see column 3, lines 47-53) and are formed from multi-layered fiber material sheets (see column 3, lines 24-27) arranged layer by layer (102-106, see Fig.123).
Thus, to further modify Nakano by using a well-known and commercially available fiber reinforced plastics such as that of Nishimura’s for Nakano’s reinforced plastics would have been obvious to one skilled in the art.  
Nishimura also teaches having multi-layers fiber material sheets “bent” to form a U-shape (see column 20, lines 42-46).  In view of this teaching, one skilled in the art would immediately envisage that Nakano’s connecting pipe (40,80) as modified can be “rolled” from the multi-layered fiber material sheets to form a tubular shape connecting pipe (40,80).  Further, it’s common practice/knowledge to form a tubular shape from a sheet material by rolling the sheet material onto itself.  
Nakano’s connecting pipe (40,80) as modified is rolled from multi-layered fiber material sheets layer by layer as set forth, the outermost one of the multi-layered fiber material sheets is considered as an outer layer member composed of a carbon fiber material, and any of the multi-layered fiber material sheets that is not the outermost sheet is considered as an inner layer member composed of a carbon fiber material.  Nishimura also shows (see Fig.123) the outer layer member (106) is sleeved on a circumference of the inner layer member (105), and a fiber arrangement direction of the inner layer (105) is different from a fiber arrangement direction of the outer layer member (106, see Fig.123).  Nakano thus modified also possess such characteristic.
          Nakano’s grass trimmer (1) as modified above shows substantially all the claimed limitations except it is silent about the material of the handle housing (43).
           However, it is well known in the art to form a handle housing (22) of a handle (18) out of plastic as evidenced by Evrikoz (see column 5, lines 3-6) for its heat/shock resistance suitable for a grass trimmer’s handle housing.  
           In view of this fact, it would have been obvious to one skilled in the art to further modify Nakano by having the handle housing (43) formed of plastic for the advantage set forth.
           Nakano thus modified, having the handles housing made of plastic and the inner layer member made of carbon fiber material, meets the newly added claimed limitation of “the handle housing having a density greater than a density of the inner layer member.  Note paragraphs [143]- [144] of applicants’ original specification. 
Regarding claim 2, Nakano’s connecting pipe (40,80) has a wall thickness (see Fig.4) which appears to be in the claimed range of greater than or equal to 0.5 mm and less than or equal to 1.5 mm.  If argued, this is not the case.  Then it would have been obvious to one skilled in the art to select a desirable thickness range, including the one claimed, so that it is not too thick to render the pipe too heavy nor too thin to jeopardize the pipe’s durability.      
           Regarding claim 4, while Nishimura shows (see Fig.123) an extending direction (X) of a horizontally extending pipe coinciding with the fiber arrangement direction of the outer layer member (106) rather than of the inner layer member (103,105), however, it would have been obvious to one skilled in the art to have made the fiber arrangement direction of the inner layer member (103,105) coinciding with the extending direction (X) and different from the fiber arrangement direction of the outer layer member (106) as Nishimura teaches the structure is not restricted to the ones shown (see column 17, lines 48-49 and Figs.111-118) so long as it does not compromise its strength.  Nakano thus modified also possess such characteristic.   
Regarding claim 5, Nishimura’s substrates (103,105) collectively considered as the inner layer member (103,105) having a thickness greater than a thickness of the outer layer member (106).  Nakano thus modified also possess such characteristic.   
Regarding claim 6, Nishimura’s substrate (104, see Fig.123) onto which the inner layer member (105) is sleeved on is considered as “an embedded member” (104).  Nakano thus modified also possess such characteristic.      
           Regarding claim 7, Nakano’s grass trimmer (1) further comprises a motor housing (152) configured to accommodate or mount the motor (see paragraph [0035], lines 1-3) and a first housing (11) used for connecting a battery pack (2), see paragraph [0032], lines 1-3), the first housing (11) and the motor housing (152) are respectively fixed to tow ends of the connecting pipe (40,80), the grass trimmer (1) further comprises a guide wire (35, see paragraph [0039], lines 25-27) electrically connected to the battery pack (2) and the motor, and the guide wire (35) is located inside the connecting pipe (40,80).
3.        Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Nishimura et al. (U.S. Patent No. 4,906,506, hereinafter “Nishimura”). 
           Regarding claim 14, Nakano discloses a grass trimmer (1, see Fig.1) comprising:
a grass trimmer head (155,156);
a motor (see paragraph [0035], line 1) configured to drive the grass trimmer head (155,156) to rotate;
a motor housing (152) configured to accommodate or mount the motor (see paragraph [0035], lines 1-3);
a handle (41) for being gripped by a user;
a first housing (11) used for connecting a battery pack (2, see paragraph [0032], lines 1-3);
a guide wire (35, see paragraph [0039], lines 25-27) electrically connected to the battery pack (2) and the motor; and
a connecting pipe (40,80) connected to the motor housing (152) and the first housing (11), wherein the first housing (11) and the motor housing (152) are respectively fixed to two ends of the connecting pipe (40,80);
wherein the connecting pipe (40,80) has a hollow tubular structure, and the guide wire (35) is located inside the connecting pipe (40,80) substantially as claimed except  Nakano’s connecting pipe (40,80) is formed of two parts, wherein a first part (40) is made of aluminum alloy or reinforced plastics (see paragraph [0038], lines 7-11), and a second part (80) is made of aluminum alloy (see paragraph [0033], lines 4-5).  However, it would have been obvious to one skilled in the art to have made Nakano’s two parts (40,80) of the connecting pipe of the same reinforced plastics to simplify manufacture process.  It is further noted that Nakano does not explicitly mention the type of reinforced plastics (see paragraph [0038], lines 11).  
Nishimura shows fiber composite material (101) for fiber reinforced plastics (see the title), wherein the fiber composition material (101) comprises carbon fibers (see column 3, lines 47-53) and are formed from multi-layered fiber material sheets (see column 3, lines 24-27) arranged layer by layer (102-106, see Fig.123).
Thus, to further modify Nakano by using a well-known and commercially available fiber reinforced plastics such as that of Nishimura’s for Nakano’s reinforced plastics would have been obvious to one skilled in the art.  
Nishimura also teaches having multi-layers fiber material sheets “bent” to form a U-shape (see column 20, lines 42-46).  In view of this teaching, one skilled in the art would immediately envisage that Nakano’s connecting pipe (40,80) as modified can be “rolled” from the multi-layered fiber material sheets to form a tubular shape connecting pipe (40,80).  Further, it’s common practice/knowledge to form a tubular shape from a sheet material by rolling the sheet material onto itself.  
Nakano’s connecting pipe (40,80) as modified is rolled from multi-layered fiber material sheets layer by layer as set forth, the outermost one of the multi-layered fiber material sheets is considered as an outer layer member composed of a carbon fiber material, and any of the multi-layered fiber material sheets that is not the outermost sheet is considered as an inner layer member composed of a carbon fiber material.  Nishimura also shows (see Fig.123) the outer layer member (106) is sleeved on a circumference of the inner layer member (105), and a fiber arrangement direction of the inner layer (105) is different from a fiber arrangement direction of the outer layer member (106, see Fig.123).  Nakano thus modified also possess such characteristic.
Regarding claim 16, Nishimura’s substrates (103,105) are collectively considered as the inner layer member (103,105) that is rolled from multi-layer material sheets (103,105) arranged layer by layer as set forth.  Nakano thus modified also possess such characteristic.
Regarding claim 17, while Nishimura shows (see Fig.123) an extending direction (X) of a horizontally extending pipe coinciding with the fiber arrangement direction of the outer layer member (106) rather than of the inner layer member (103,105), however, it would have been obvious to one skilled in the art to have made the fiber arrangement direction of the inner layer member (103,105) coinciding with the extending direction (X) and different from the fiber arrangement direction of the outer layer member (106) as Nishimura teaches the structure is not restricted to the ones shown (see column 17, lines 48-49 and Figs.111-118) so long as it does not compromise its strength.  Nakano thus modified also possess such characteristic.   
Regarding claim 18, Nishimura’s substrates (103,105) collectively considered as the inner layer member (103,105) having a thickness greater than a thickness of the outer layer member (106).  Nakano thus modified also possess such characteristic.   
Regarding claim 19, Nishimura’s substrate (104, see Fig.123) onto which the inner layer member (105) is sleeved on is considered as “an embedded member” (104).  Nakano thus modified also possess such characteristic.      
Regarding claim 20, Nakano’s connecting pipe (40,80) has a wall thickness (see Fig.4) which appears to be in the claimed range of greater than or equal to 0.5 mm and less than or equal to 1.5 mm.  If argued, this is not the case.  Then it would have been obvious to one skilled in the art to select a desirable thickness range, including the one claimed, so that it is not too thick to render the pipe too heavy nor too thin to jeopardize the pipe’s durability.      
4.       Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Nishimura et al. (U.S. Patent No. 4,906,506) and Evrikoz (U.S. Patent No. 6,810,647) as applied to claim 7, above and further in view of Racov et al. (U.S. Patent No. 9,517,555, hereinafter “Racov”).
Regarding claim 8, Nakano’s grass trimmer (1) as modified shows all the claimed structure and further comprises a circuit board (13) electrically connected to the motor, the first housing (11) is formed with a first chamber (see Fig.3) for accommodating the circuit board (13), the motor housing (152) is formed with a second chamber for accommodating the motor (see paragraph [0035], lines 1-3) except it is unclear if there is an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1).  
Racov shows it is desirable to have a connecting pipe (30) of a trimmer (1) formed with an airflow passage (33, see Fig,5A) for communication with a first chamber (19) and a second chamber (27).
Therefore, it would have been obvious to one of ordinary skill in the art to further modify Nakano’s trimmer (1) by having an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1) to cool the motor as taught by Racov.  
Regarding claim 9, Nakano shows a fixing clamp (34, see Fig.3) sleeved on an outer periphery of the connecting pipe (40,80), and the connecting pipe (40,80) is fixed to the first housing (11) by the fixing clamp (34, see paragraph [0038], lines 7-9).    
Regarding claim 10, Nakano’s first housing (11) is considered to have a first housing part and a second housing part that can be either integrally formed or separately attached, the connecting pipe (40) is located between the two housing parts, and further a ratio of a circumference of the connecting pipe (40) to a length of the fixing clamp (i.e. the attaching boss 34) in an extending direction of the connecting pipe (40) is greater than or equal to 6 and less than or equal to 16 as seen in Fig.3.
5.        Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Nishimura et al. (U.S. Patent No. 4,906,506) as applied to claim 14, above and further in view of Racov et al. (U.S. Patent No. 9,517,555, hereinafter “Racov”).
Regarding claim 21, Nakano’s grass trimmer (1) as modified shows all the claimed structure and further comprises a circuit board (13) electrically connected to the motor, the first housing (11) is formed with a first chamber (see Fig.3) for accommodating the circuit board (13), the motor housing (152) is formed with a second chamber for accommodating the motor (see paragraph [0035], lines 1-3) except it is unclear if there is an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1).  
Racov shows it is desirable to have a connecting pipe (30) of a trimmer (1) formed with an airflow passage (33, see Fig,5A) for communication with a first chamber (19) and a second chamber (27).
Therefore, it would have been obvious to one of ordinary skill in the art to further modify Nakano’s trimmer (1) by having an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1) to cool the motor as taught by Racov.  

Remarks
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in light of the above new ground of rejection.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724